UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07866 Templeton Emerging Markets Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. CORPORACION GEO S.A.B. DE C.V. Meeting Date:OCT 31, 2016 Record Date:OCT 21, 2016 Meeting Type:SPECIAL Ticker:GEO B Security ID:P3142C117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify or Amend Agreements Adopted by Directors at Meeting Convened on Oct. 18, 2016 Re: Organizational Structure of Company Management For Against 2 Ratify or Elect Directors and Chairman Management For Against 3 Authorize Board to Ratify and Execute Approved Resolutions Management For Against 4 Other Business Management For Against CORPORACION GEO S.A.B. DE C.V. Meeting Date:APR 28, 2017 Record Date:APR 20, 2017 Meeting Type:SPECIAL Ticker:GEO B Security ID:P3142C117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against CORPORACION GEO S.A.B. DE C.V. Meeting Date:APR 28, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:GEO B Security ID:P3142C117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Individual and Consolidated Financial Statements and Statutory Reports Management For For 2 Approve CEO's and External Auditor Report; Accept Board's Opinion on CEO's Report Management For For 3 Approve Annual Reports of Audit and Corporate Practices Committee Management For For 4 Approve Allocation of Income Management For For 5 Set Maximum Amount of Share Repurchase Reserve Management For For 6 Elect or Ratify Directors and Secretary; Verify Independence Classification of Board Members Management For Against 7 Elect or Ratify Chairman, Members and Secretary of Audit Committee and Corporate Practices Committees Management For Against 8 Approve Remuneration of Chairman, Directors, Secretary and Members of Audit and Corporate Practices Committee Management For For 9 Authorize Board to Ratify and Execute Approved Resolutions Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Emerging Markets Income Fund By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
